Cite as: 586 U. S. ____ (2018)                   1

                      SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
       DAVID E. MILLER v. TONY PARKER, COM-
       MISSIONER, TENNESSEE DEPARTMENT
               OF CORRECTION, ET AL.
   ON APPLICATION FOR STAY AND PETITION FOR WRIT OF
   CERTIORARI TO THE UNITED STATES COURT OF APPEALS
                 FOR THE SIXTH CIRCUIT
          No. 18-6906 (18A578).   Decided December 6, 2018

   The application for stay of execution of sentence of death
presented to JUSTICE SOTOMAYOR and by her referred to
the Court is denied. The petition for a writ of certiorari is
denied.
   JUSTICE SOTOMAYOR, dissenting from denial of applica-
tion for stay and denial of certiorari.
   Tennessee is scheduled to electrocute David Miller
tonight. Miller is the second inmate in just over a month
who has chosen to die by the electric chair in order to
avoid the State’s current lethal injection protocol. See
Zagorski v. Haslam, 586 U. S. ___ (2018) (SOTOMAYOR, J.,
dissenting from denial of application for stay and denial of
certiorari). Both so chose even though electrocution can be
a dreadful way to die.* They did so against the backdrop
of credible scientific evidence that lethal injection as cur-
rently practiced in Tennessee may well be even worse.
See id., at ___ (slip op., at 1); Irick v. Tennessee, 585 U. S.
___, ___–___ (2018) (SOTOMAYOR, J., dissenting from deni-
al of application for stay) (slip op., at 1–2).
   The decision that the Court leaves undisturbed in this

——————
  * See State v. Mata, 275 Neb. 1, 66, 745 N.W.2d 229, 278 (2008)
(concluding that “electrocution will unquestionably inflict intolerable
pain unnecessary to cause death in enough executions so as to present
a substantial risk that any prisoner will suffer unnecessary and wanton
pain”).
2                     MILLER v. PARKER

                    SOTOMAYOR, J., dissenting

case rests in part on the fiction that Miller’s choice was
voluntary, and in part on predictions about the efficacy of
electric chairs made over a century ago. App. to Pet. for
Cert. 19a; see In re Kemmler, 136 U.S. 436, 443–444
(1890). Another decision that the Court today declines to
review faulted Miller for not proving an available alterna-
tive means of his own execution. See No. 18–6739, Miller
v. Parker, supra, p. ___. It did so while effectively permit-
ting the State to turn that “perverse requirement” into a
moving target. See McGehee v. Hutchinson, 581 U. S. ___,
___ (2017) (SOTOMAYOR, J., dissenting from denial of
application for stay and denial of certiorari) (slip op., at 2).
These cases are the unfortunate byproducts of this Court’s
decision in Glossip v. Gross, 576 U. S. ___ (2015). Such
madness should not continue. Respectfully, I dissent.